749 N.W.2d 746 (2008)
UNITED PARCEL SERVICE, INC., Petitioner-Appellee,
v.
BUREAU OF SAFETY AND REGULATION, General Industry Safety Division, Respondent-Appellant.
Docket No. 135509. COA No. 269720.
Supreme Court of Michigan.
June 13, 2008.
On order of the Court, the motion to permit representation by foreign counsel is GRANTED. The application for leave to appeal the November 15, 2007 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the question presented should be reviewed by this Court.
MARILYN J. KELLY, J., dissents and states as follows:
The Michigan Administrative Code, Rule 408.13308(1), provides that "[a]n employer shall assess the workplace to determine if hazards that necessitate the use of personal protective equipment are present or are likely to be present."[1] Petitioner United Parcel Service, Inc. (UPS), received two civil citations for violating this rule. It is undisputed that UPS did not assess either of its Michigan workplaces. In a published opinion, the Court of Appeals vacated the citations, holding that UPS need not perform a separate hazard assessment at each workplace to comply with the rule.[2] This decision will have serious implications on workplace safety in Michigan and appears to be contrary to the language of Rule 408.13308(1). The Supreme Court should grant leave to appeal to give this important issue the full consideration it deserves.
MICHAEL F. CAVANAGH, J., joins the statement of MARILYN J. KELLY, J.
NOTES
[1]  This rule was promulgated under the authority of the Michigan Occupational Safety and Health Act. MCL 408.1001 et seq.
[2]  United Parcel Service, Inc. v. Bureau of Safety & Regulation, 277 Mich.App. 192, 745 N.W.2d 125 (2007).